of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b04 masp-153908-07 number info release date uil ----------------------------- --------------------------------- ---------------------------------------------------------------- -------------------------------------------------- ------------------------------------------------------------ ------------------------------ dear ---------------- this responds to your request for general information regarding the federal tax treatment of travel and subsistence allowances paid to grand and petit jurors of the federal district courts the jury selection and service act of as amended requires the director of the administrative office of the united_states courts office to pay certain fees and allowances to grand and petit jurors of the federal district courts u s c a section b requires that an attendance fee for services be paid to jurors section c requires that a travel allowance be paid to jurors section d requires that a subsistence allowance covering meals_and_lodging be paid to a juror when overnight stay is required at the place of holding court section e provides that the court must pay the actual costs of meals_and_lodging when jurors are sequestered we understand that in fulfilling these statutory obligations the office issues a separate check for attendance fees for services and a separate check for travel and subsistence allowances sec_61 of the internal_revenue_code code provides that except as otherwise provided by law gross_income means all income from whatever source derived accordingly a taxpayer must include in gross_income all accessions to wealth including jury fees received as compensation_for services see sec_1_61-2 of the income_tax regulations regulations sec_6041 of the code requires all persons engaged in a trade_or_business that makes payment in the course of the trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains and income of dollar_figure or more in any taxable_year to file an information returns with the service and to furnish an information statement to masp-153908-07 the payee the requirements of sec_6041 also apply to certain payments made by the united_states its agencies and instrumentalities see sec_1_6041-1 of the regulations in jernigan v commissioner tcmemo_1968_18 the taxpayer included in gross_income the statutory daily jury fee received as compensation_for services but did not include a mileage_allowance the tax_court rejected the service’s argument that the travel_expenses were personal commuting expenses and reasoned that the payment was reimbursement for costs of the taxpayer’s performance of a non-personal legal_obligation as a citizen the tax_court stated in a sense it can be said that the reimbursement was for expenses_incurred to facilitate the proper functioning of the judiciary and to enable the government to discharge its responsibilities the tax_court concluded that as such they were not commuting expenses and are excludable from gross_income the service acquiesced in the jerningan decision in light of the service’s acquiescence in jernigan a juror is not required to include in gross_income the travel and subsistence allowances paid pursuant to u s c because these allowances are not gross_income the office is not required to file information returns for these payments however a juror is required to include the attendance fee as compensation_for services and the office may be required to file information returns for these payments under sec_6041 of the code we hope this information is helpful if you have any additional questions please contact ----------------------------------------at -------------------- sincerely donna j welsh senior technician reviewer branch office of associate chief_counsel income_tax accounting
